 
 
Exhibit 10.2
 
 
PERFORMANCE - BASED
 
RESTRICTED STOCK
 
AWARD AGREEMENT

 
Non-transferable


G R A N T T O


FIRST_NAME-LAST_NAME
(“Grantee”)




by Lowe’s Companies, Inc. (the “Company”) of


TOTAL_SHARES_GRANTED


shares of its common stock, $0.50 par value (the “Shares”)


pursuant to and subject to the provisions of the Lowe’s Companies, Inc. 2006
Long Term Incentive Plan (the “Plan”) and to the terms and conditions set forth
on the following pages (the “Terms and Conditions”).


Unless terminated earlier in accordance with the Plan or Section 3 of the Terms
and Conditions, the restrictions imposed under Section 2 of the Terms and
Conditions will terminate, and the Shares will become vested, as follows:


 
Percentage of Restricted Shares
Date of Termination
of Restrictions/Vesting
100%
 
Third anniversary of Date of Grant
if Performance Goal is achieved
 



IN WITNESS WHEREOF, Lowe’s Companies, Inc., acting by and through its duly
authorized officer, has caused this Agreement to be executed as of the Date of
Grant.


LOWE’S COMPANIES, INC.


/s/ Ben Adams
Ben Adams
Assistant Treasurer




Date of Grant: 
OPTION_DATE


Accepted by Grantee:
FIRST_NAME- LAST_NAME
 
 

--------------------------------------------------------------------------------


 


TERMS AND CONDITIONS


1. Grant of Shares. The Company hereby grants the Shares to the Grantee, subject
to the restrictions and the other terms and conditions set forth in the Lowe’s
Companies, Inc. 2006 Long Term Incentive Plan (the “Plan”) and in this
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Plan.


2. Restrictions. All the Shares are, and shall remain, “Restricted Shares” and
may not be sold, transferred, exchanged, assigned, pledged, hypothecated or
otherwise encumbered unless and until the restrictions against transfer imposed
by this Section 2 terminate as provided in Section 3.


The restrictions against transfer under this Section 2 shall apply to all shares
of the Company’s common stock or other securities issued with respect to
Restricted Shares hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in capital
structure affecting the common stock of the Company.


3. Termination of Transfer Restrictions; Forfeiture of Restricted Shares.


(a) The transfer restrictions imposed under Section 2 will terminate, and the
Shares shall cease to be Restricted Shares, upon the earlier of: (i) the Date of
Termination of Restrictions/Vesting specified on page 1, provided the
Performance Goal described in Section 4 is achieved, or (ii) the date of
termination of Grantee’s employment with the Company and its Affiliates by the
Company without Cause or by Grantee’s resignation for Good Reason, in either
case within twelve (12) months after the occurrence of a Change in Control (the
period prior to such termination of transfer restrictions being referred to as
the “Restricted Period”).


(b) Grantee shall forfeit all of Grantee’s right, title, and interest in and to
the Restricted Shares, and such Restricted Shares shall immediately revert to
the Company, (i) in the event Grantee’s employment with the Company terminates
during the Restricted Period for any reason other than death, Disability,
Retirement or within twelve (12) months after a Change in Control as described
in Section 3(a)(ii), or (ii) the Performance Goal described in Section 4 is not
achieved.


(c) In the event Grantee’s employment with the Company is terminated during the
Restricted Period due to death, Disability or Retirement, the Restricted Shares
shall not be forfeited but shall remain subject to the transfer restrictions of
Section 2 until such restrictions terminate or the Restricted Shares are
forfeited pursuant to (a) or (b) of this Section 3.


(d) The definition of “Retirement” for purposes of this Agreement shall have the
following meaning and not the meaning assigned to such term in the Plan: The
voluntary termination of employment with the approval of the Board at least six
(6) months after the Date of Grant and on or after the date Grantee has attained
age fifty-five (55) and Grantee’s age plus years of service equal or exceed
seventy (70); provided that, Grantee has given the Board at least ninety (90)
days advance notice of such Retirement.


4. Performance Goal. The “Performance Goal” shall be achieved as of the end of
the Performance Period if, after due inquiry and analysis, the Committee
determines and certifies in writing that the Average Return on Non-Cash Assets
for the Performance Period is at least _%.


“Performance Period” means the three fiscal year period beginning with the
fiscal year in which the Date of Grant occurs.


“Average Return on Non-Cash Assets” for the Performance Period means the amount
determined by dividing the sum of the “Return on Non-Cash Assets” for each
fiscal year in the Performance Period by three (3).


“Return on Non-Cash Assets” for a fiscal year is determined by dividing:
(a) the Company’s pre-tax earnings plus interest for such fiscal year, by


(b) the average of the Company’s non-cash assets as of the beginning and as of
the end of such fiscal year.


For this purpose, non-cash assets means total assets less cash, cash equivalents
and short term investments.


5. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Date of Grant and will be held by the Company during the Restricted
Period in certificated or uncertificated form. If a certificate for Restricted
Shares is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws):


“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Performance-Based Restricted Stock Agreement between the
registered owner of the
 
 

--------------------------------------------------------------------------------


 


shares represented hereby and Lowe’s Companies, Inc. Release from such terms and
conditions shall be made only in accordance with the provisions of such
Agreement, a copy of which is on file in the offices of Lowe’s Companies, Inc.”


Stock certificates for the Shares, without the above legend, shall be registered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but registration may be postponed for such period as may
be required for the Company with reasonable diligence to comply if deemed
advisable by the Company, with registration requirements under the Securities
Act of 1933, listing requirements under the rules of any stock exchange, and
requirements under any other law or regulation applicable to the issuance or
transfer of the Shares.


6. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he or she may have under
this Agreement, Grantee shall no longer have any rights as a shareholder with
respect to the Restricted Shares or any interest therein and Grantee shall no
longer be entitled to receive dividends on such Shares. In the event that for
any reason Grantee shall have received dividends upon such Shares after such
forfeiture, Grantee shall repay to the Company any amount equal to such
dividends.


7. Competing Activity. If Grantee engages in any Competing Activity during
Grantee’s employment with the Company or an Affiliate or within one year after
the termination of Grantee’s employment with the Company and its Affiliates for
any reason, (a) Grantee shall forfeit all of Grantee’s right, title and interest
in and to any Restricted Shares as of the time of the Grantee’s engaging in such
Competing Activity and such Shares shall revert to the Company immediately
following such event of forfeiture, and (b) Grantee shall remit, upon demand by
the Company, the “Repayment Amount” (as defined in the following sentence), with
respect to any Shares that were delivered to Grantee during the six (6) month
period prior to the date Grantee engaged in the Competing Activity. The
“Repayment Amount” is the aggregate Fair Market Value of the Shares at the time
of delivery to Grantee. The Repayment Amount shall be payable in cash (which
shall include a certified check or bank check), by the tender of shares of
Common Stock or by a combination of cash and Common Stock; provided that,
regardless of the Fair Market Value of such shares at the time of tender, the
tender of the shares shall satisfy the obligation to pay the Repayment Amount
for the same number of shares of Common Stock delivered to the Company. For
purposes of this Agreement, Participant will be deemed to be engaged in a
Competing Activity if Participant, directly or indirectly, owns, manages,
operates, controls, is employed by, or participates in as a 5% or greater
shareholder, partner, member or joint venturer, any company which engages in the
business activities of the Company or its Affiliates (the “Business
Activities”), or engages in, as an independent contractor or otherwise, the
Business Activities for himself or on behalf of another person or entity.
 
Nothing contained in this Section 7 shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights that the
Company or an Affiliate may possess as a result of Grantee’s misconduct or
direct or indirect involvement with a business competing with the business of
the Company or an Affiliate.
 
8. No Right of Continued Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.


9. Payment of Taxes.


(a) Upon issuance of the Shares hereunder, Grantee may make an election to be
taxed upon such award under Section 83(b) of the Code. To effect such election,
Grantee shall file an appropriate election with the Internal Revenue Service
within thirty (30) days after the Date of Grant and otherwise in accordance with
applicable Treasury Regulations.


(b) The Company will automatically withhold a number of Shares having a fair
market value equal to the minimum amount of any federal, state and local taxes
of any kind (including Grantee’s FICA obligation) required by law to be
withheld, unless Grantee notifies the Company thirty (30) days prior to the
expiration and termination of the Restricted Period that he or she will satisfy
his or her tax withholding obligations in cash.


(c) If Grantee chooses to satisfy his or her tax withholding obligations in cash
and complies with the above notification requirement, Grantee will, no later
than the date as of which any amount related to the Shares first becomes
includable in Grantee’s gross income for federal income tax purposes, pay to the
Company, or make other arrangements satisfactory to the Committee regarding
payment of, any federal, state and local taxes of any kind (including Grantee’s
FICA obligation) required by law to be withheld with respect to such amount.


The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
 
 

--------------------------------------------------------------------------------


 


10. Amendment. The Committee may amend or terminate this Agreement without the
consent of Grantee; provided, however, that such amendment or termination shall
not, without Grantee’s consent, reduce or diminish the value of this award
determined as if all restrictions on the Shares hereunder had expired on the
date of such amendment or termination.


11. Plan Controls. The terms contained in the Plan, including without limitation
the antidilution adjustment provisions, are incorporated into and made a part of
this Agreement, and this Agreement shall be governed by and construed in
accordance with the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall be controlling and determinative.


12. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


13. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


14. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:


Lowe’s Companies, Inc.
1000 Lowe’s Boulevard
Mooresville, NC 28117
Attn: Vice President of Compensation and Benefits


or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.
 
 

--------------------------------------------------------------------------------

